Citation Nr: 1700479	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-04 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which is the Agency of Original Jurisdiction (AOJ) in this matter.

In October 2012, the Veteran testified in a personal hearing before the AOJ.  In April 2014, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) during a video conference hearing convened at the AOJ.  A transcript of each hearing has been included in the record.  In January 2015, the Board remanded this matter for additional medical inquiry.  The case is again before the Board for appellate review.  

The record consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in July 2015.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand of this case is warranted for issuance of an addendum medical opinion.  

In the January 2015 remand, the Board requested addendum medical opinions addressing the service connection claims for bilateral hearing loss and low back disability.  In response, the AOJ included in the record a March 2015 opinion addressing the low back disability along with a July 2015 opinion addressing bilateral hearing loss.  Consistent with previous opinions of record addressing these claims, the March and July 2015 opinions conclude that service likely did not relate to the Veteran's low back disability and bilateral hearing loss.  

However, the March and July 2015 opinions do not appear to be based on the requisite premise here, that the Veteran presumably injured his low back and ears during documented combat service in Vietnam.  See 38 U.S.C.A. § 1154 (West 2014).  Rather, the March and July 2015 opinions, as with previous opinions of record addressing these claims, appear to hinge on the lack of documentation in service treatment records (STRs) indicating back and hearing disabilities during service.  As such, it is not clear that the examiners accepted the occurrence of the in-service injuries.  The March and July 2015 opinions appear to state that the current back and hearing disabilities do not relate to service because the STRs indicate no in-service back and hearing injuries.  Based on the foregoing, addendum opinions should again be provided.  See Stegall v. West, 11 Vet. App. 268 (1998) (the Board errs as a matter of law when it fails to ensure compliance with previous remand directives).    

Lastly, any outstanding VA treatment records should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Include in the record any outstanding VA treatment records, the most recent of which submitted by VA are dated in August 2014.  
 
2.  Return the Veteran's case to the VA examiners who provided the March and July 2015 opinions (or to a suitable substitute) for review and elaboration of the opinions addressing low back and hearing loss disability, respectively.  Each examiner should review the entire claims folder, and then respond to the following question.

Is it as likely as not (i.e., probability of 50 percent or higher) that the currently diagnosed disability (low back or hearing loss) is related to the presumed injury (low back or acoustic trauma) during combat service in Vietnam?

In answering this question, please disregard the STRs to the extent they indicate no such injury during service.  The presumption here is that the injuries occurred as described by the Veteran notwithstanding any negative finding noted in the STRs.  The STRs may be relevant, however, with regard to the issue of whether the injuries resulted in chronic disabilities.      

Please explain any opinion provided.   

3.  After the completion of any action deemed appropriate in addition to that requested above, the claims should be readjudicated.  All evidence received since the July 2015 SSOC should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided another SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




